NEUBAUER, C.J.
¶ 9. (concurring). I agree with the majority's analysis of coverage under the 2010-11 policy. As the majority notes, Wilder further contends the allegations of the complaint in the underlying action entitled Easy PC to a defense under earlier State Farm policies without the TCPA exclusion. Wilder claims entitlement to enforce a breach of the duty to defend Easy PC under these earlier policies pursuant to an assignment of Easy PC's claims. I would affirm without reaching the scope of the assignment or an analysis of the duty to defend based on the allegations of the complaint, as both are unnecessary.
*636¶ 10. Wilder failed to establish a preliminary and fundamental factual matter — there is no allegation, or any evidence, that Easy PC ever requested a defense under the earlier State Farm policies. The only document provided by Wilder is State Farm's denial letter, which references a phone conversation between Reise of WRT, Easy PC's parent, and a claim representative. The denial letter addresses "the deliberate faxing of advertising materials for a seminar to be held on October 21, 2010." State Farm's policy is listed, but not any policy year. The "Date of Loss" is September 30, 2010. In hindsight, we know that the certified class was defined as all persons to whom Easy PC sent advertising facsimiles between September 15, 2010, and October 30, 2010. Thus, it appears that Easy PC had no factual basis to pursue coverage under the earlier policies when it put State Farm on notice. In any event, because there is no evidence that Easy PC requested and was denied coverage under policies earlier than the 2010-11 policy, Wilder's claim for breach of the duty to defend is without support and summary judgment in favor of State Farm was appropriately granted.